EVANS, Circuit Judge.
Defendant Baxter was charged with, and convicted of, a violation of the Selective Training and Service Act of 1940, 50 U.S.C.A. Appendix, § 301 et seq. He failed *360to report for induction into the military-service when ordered so .to do by the local draft board. He admits his refusal so to report but defends his action on the ground that he is a “minister of Jehovah’s Witnesses” and as such was not subject to the order which the board made and which was based on its finding that he was not-a duly ordained minister of the gospel.
On the trial of .the criminal case he sought to retry the fact issue decided against him by the board, and the court refused to permit such a retrial. His appeal is based on the alleged error of the court in so ruling.
The numerous decisions of this and other courts to the contrary* were sustained by the Supreme Court in the case decided January 3, 1944, entitled Falbo v. United States, 64 S.Ct. 346. Further discussion is unnecessary.
The judgment is affirmed.

 United States v. Mroz, 7 Cir., 136 F.2d 221; United States v. Van Den Berg, 7 Cir., 139 F.2d 654; United States v. Fratrick, Jr., 7 Cir., 140 F.2d 5; United States v. Sauler and Paulos, 7 Cir., 139 F.2d 173; United States v. Messersmith, 7 Cir., 138 F.2d 599; Goff v. United States, 4 Cir., 135 F.2d 610; Seele v. United States, 8 Cir., 133 F.2d 1015; United States v. Kauten, 2 Cir., 133 F.2d 703.